Title: To George Washington from John Sullivan, 18 December 1780
From: Sullivan, John
To: Washington, George


                        
                            Dear General
                            Philadelphia Decemr 18th 1780
                        
                        The Avarice of Connecticut & the Jealousy of Pensylvania have brought on a Dispute which could not be
                            Settled but by a Resolution for Your Excellency to releive the present Garrison of Wyoming with Troops not Drawn from the
                            Line of Either of Said States—Leaving it in Your Discretion to Determine whether a Garrison was necessary at that Place a
                            full persuasion that You wish to Exercise this & Every other Discretionary Power for the Publick good Induces me
                            to take the Liberty of offering my opinions which is That if a Garrison is not maintained at that place The Indians by
                            having the River Free for their Canoes will Cut off all the Inhabitants at Wyoming: on the west Branch of Susquehannah and
                            all the Frontier Settlers Down to Easton. This from my knowledge of the Country appears to be the
                            inevitable Consequence of removing the Garrisons. Your Excellency will give This Hint Such weight as it may appear to
                            merit & believe me to be with the most zealous attachment Your Excellencys most obedt Servt
                        
                            Jno. Sullivan
                        
                    